       Case 3:20-cv-00594-JCH Document 103 Filed 01/13/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT


Thomas Wilkes, et al.,           )
     On behalf of themselves and )        Civil No.: 3:20cv594 (JCH)
     all other persons similarly )
     situated,                   )
                  Plaintiffs,    )
     v.                          )
                                 )
Ned Lamont, Governor, et al.,    )
                  Defendants.    )        January 13, 2021

                      Joint Stipulation of All Parties

Plaintiffs Thomas Wilkes, Barbara Flood, Vincent Ardizzone, Carson
Mueller and Gail Litsky and Defendants Governor Ned Lamont, Miriam
Delphin-Rittmon, Lakisha Hyatt and Hal Smith in their official capacity
stipulate pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) that this
action be dismissed without prejudice as to all claims, causes of action, and
parties, with each party bearing that party’s own attorney’s fees and costs.

Dated: January 13, 2021

The Plaintiffs,
By:

s/Kirk W. Lowry                     s/Ira A. Burnim
Kirk W. Lowry, ct#27850             Ira A. Burnim, phv ct#10689
Karyl Lee Hall, ct#19320            Jennifer Mathis, phv ct#10718
Virginia Teixeira, ct#29213         Judge David L. Bazelon Center
Connecticut Legal Rights Project    for Mental Health Law
CVH – Beers Hall 2nd Floor          1090 Vermont Avenue, N.W.
P.O. Box 351 – Silver Street        Suite 220
Middletown, CT 06457                Washington, D.C. 20005
(860) 262-5017                      (202) 467-5730
Fax (860) 262-5035                  Fax (202) 223-0409
klowry@clrp.org                     irab@bazelon.org
                                    jenniferm@bazelon.org
                                      1
      Case 3:20-cv-00594-JCH Document 103 Filed 01/13/21 Page 2 of 2




s/Steven J, Schwartz
Steven J. Schwartz, phv ct#23604
Mark J. Murphy, phv ct#01126
22 Green Street
Northampton, MA 01060
(413) 586-6024
Fax (413) 586-5711
sschwartz@cpr-ma.org
mmurphy@cpr-ma.org

DEFENDANTS

NED LAMONT, et al.

WILLIAM TONG
ATTORNEY GENERAL
BY:
/s/Emily V. Melendez
Assistant Attorney General
Federal Bar No. ct21411
165 Capitol Avenue
Hartford, CT 06106
Tel: (860) 808-5210
Fax: (860) 808-5385
Emily.Melendez@ct.gov
/s/Laura Thurston
Assistant Attorney General
Federal Bar No. ct30612
165 Capitol Avenue
Hartford, CT 06106
Tel: (860) 808-5210
Fax: (860) 808-5385
Laura.Thurston@ct.gov
/s/Shawn L. Rutchick
Assistant Attorney General
Federal Bar No. ct24866
165 Capitol Avenue
Hartford, CT 06106
Tel: (860) 808-5210
Fax: (860) 808-5385
Shawn.Rutchick@ct.gov



                                    2
